Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
Allowable Subject Matter
3.	Claims 1, 3, 5, 10, 12, 14, 16 and 18-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Xiao et al. (US 20150219750 A1) and Axmon et al. (US 20170288845 A1) are the closest prior art to the claimed invention.
Regarding claim 1, Xiao teaches a positioning information transmission method, wherein the method is applied to a base station, and the method comprises: determining, by the base station, first measurement information, wherein the first measurement information comprises a difference between a receiving time of the uplink signal and a sending time of the downlink signal; determining, by the base station, second measurement information; and determining third measurement information based on the first measurement information and the second measurement information, wherein the third measurement information indicates a distance between the base station and a terminal device; and sending the third measurement information to the positioning server, for locating the terminal device. 

Xiao and Axmon alone or in combination do not teach the third measurement information is determined based on subtracting the second measurement information from the first measurement information of a particular application in combination with all the recited limitations of claim 1.

Regarding claim 5, Xiao teaches a positioning information transmission method, wherein the method is applied to a terminal device, and the method comprises: determining first measurement information, wherein the first measurement information comprises a difference between a receiving time of a downlink signal and a sending time of an uplink signal;  determining second measurement information; and determining third measurement information based on the first measurement information and the second measurement information, wherein the third measurement information indicates a distance between a base station and the terminal device; and sending the third measurement information to the positioning server, for locating the terminal device.
Axmon teaches determining an uplink subframe for carrying an uplink signal; determining a downlink subframe for carrying a downlink signal and wherein the second measurement information indicates a difference between a subframe identifier of the uplink subframe and a subframe identifier of the downlink subframe.
Xiao and Axmon alone or in combination do not teach the third measurement information is determined based on subtracting the second measurement information from the first measurement information of a particular application in combination with all the recited limitations of claim 5.

Axmon teaches the second measurement information indicates a difference between a subframe identifier of an uplink subframe carrying the uplink signal and a subframe identifier of a downlink subframe carrying the downlink signal.
Xiao and Axmon alone or in combination do not teach the third measurement information is determined based on subtracting the second measurement information from the first measurement information of a particular application in combination with all the recited limitations of claim 14.
Regarding claim 18, Xiao teaches a station, comprising a processor, a memory, a transmitter, and a receiver, wherein the memory stores a set of program code, and the processor calls the program code stored in the memory to perform the following operations: determining, by the base station, first measurement information, wherein the first measurement information comprises a difference between a receiving time of the uplink signal and a sending time of the downlink signal, or the first measurement information comprises a difference between a receiving time of the downlink signal and a sending time of the uplink signal; determining, by the base station, second measurement information; and determining third measurement information based on the first measurement information and the second measurement information, wherein the third measurement information indicates a distance 
Axmon teaches determining an uplink subframe for carrying an uplink signal; determining a downlink subframe for carrying a downlink signal and wherein the second measurement information indicates a difference between a subframe identifier of the uplink subframe and a subframe identifier of the downlink subframe.
Xiao and Axmon alone or in combination do not teach the third measurement information is determined based on subtracting the second measurement information from the first measurement information of a particular application in combination with all the recited limitations of claim 18.

Regarding claim 19, Xiao teaches a terminal device, comprising a processor, a memory, a transmitter, and a receiver, wherein the memory stores a set of program code, and the processor calls the program code stored in the memory to perform the following operations: determining first measurement information, wherein the first measurement information comprises a difference between a receiving time of a downlink signal and a sending time of an uplink signal; determining second measurement information; and determining third measurement information based on the first measurement information and the second measurement information, wherein the third measurement information indicates a distance between a base station and the terminal device; and sending the third measurement information to the positioning server, for locating the terminal device.
Axmon teaches determining an uplink subframe for carrying an uplink signal; determining a downlink subframe for carrying a downlink signal and wherein the second measurement information indicates a difference between a subframe identifier of the uplink subframe and a subframe identifier of the downlink subframe.
 the third measurement information is determined based on subtracting the second measurement information from the first measurement information of a particular application in combination with all the recited limitations of claim 19.
Regarding claim 20, Xiao teaches a positioning server, comprising a processor, a memory, a transmitter, and a receiver, wherein the memory stores a set of program code, and the processor calls the program code stored in the memory to perform the following operations: receiving, by the positioning server, third measurement information from a terminal devise, wherein the third measurement information indicates a distance between a base station and the terminal device, and the third measurement information is determined based on first measurement information and second measurement information, wherein the first measurement information comprises a difference between a receiving time of an uplink signal and a sending time of a downlink signal, or the first measurement information comprises a difference between a receiving time of a downlink signal and a sending time of an uplink signal.
Axmon teaches the second measurement information indicates a difference between a subframe identifier of the uplink subframe and a subframe identifier of the downlink subframe.
Xiao and Axmon alone or in combination do not teach the third measurement information is determined based on subtracting the second measurement information from the first measurement information of a particular application in combination with all the recited limitations of claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (EP 1528405 A2) discloses method for determination of a repeater time delay in a mobile communication network, without affecting a correct positioning of a mobile terminal, is disclosed. The method includes the steps of determining an initial estimated position of a mobile communication terminal to be measured its position, estimating a respective distance between a serving base station and an adjacent base station and the mobile terminal using the initial estimated position, estimating a time difference of arrival of a serving base station signal and an adjacent base station signal received by the mobile terminal using the estimated distances, receiving the time difference of I arrival of the serving base station signal and the adjacent base station signal measured from the mobile terminal, calculating a difference between the estimated time difference of arrival and the measured time difference of arrival, and determining the difference as a repeater time delay existing in the serving base station of the mobile terminal, if said difference is larger than a predetermined threshold value.
	Sosin et al. (GB 2215932 A) discloses cellular or similar radio system measures the propagation time for signals to be transmitted between a mobile unit and at least two base station, thereby obtaining two range of measurements. This is used in a triangulation process to estimate the position of the mobile unit.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         


/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641